Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 1 of 15 PagelD# 156

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MIGUEL ANTONIO REYES, )
Petitioner, )
V. Civil Action No. 3:20CV388-HEH
COMMONWEALTH OF VIRGINIA, 5
Respondent.
MEMORANDUM OPINION

 

(Granting in Part and Denying in Part Motion to Dismiss)

Miguel Antonio Reyes, a Virginia state prisoner proceeding pro se, brings this
petition pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1), challenging his
conviction in the Circuit Court of the County of Fairfax, Virginia (“Circuit Court”).
Reyes argues entitlement to relief based upon the following:!

Claim One: “The trial court erred in denying the request of Petitioner Reyes’s

newly retained counsel . . . to continue the sentencing hearing.” (Jd.
at 11.)

Claim Two: “Ineffective assistance of counsel.” (/d. at 13.)

Respondent moves to dismiss arguing that Claim One lacks merit, and that Claim
Two is procedurally defaulted and barred from review here. Reyes has filed a response.

(ECF No. 16.) For the reasons set forth below, the Motion to Dismiss will be granted in

part and denied in part.

 

1 The Court employs the pagination assigned by the CM/ECF docketing system when citingto
citations to the parties’ submissions. The Court corrects the spelling and punctuation in
quotations from Reyes’s submissions.
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 2 of 15 PagelD# 157

I, PROCEDURAL HISTORY

On February 23, 2016, Reyes entered an Alford’ guilty plea to one count of
robbery. (ECF No. 14-1 at 1.) On July 15, 2016, the Circuit Court sentenced Reyes to a
total sentence of 45 years with all but 18 years of the sentence suspended. (ECF
No. 14~2 at 1-2.) Reyes appealed and raised Claim One of the § 2254 Petition. On
October 9, 2018, the Court of Appeals of Virginia affirmed the decision of the Circuit
Court. Reyes v. Commonwealth, 808 S.E.2d 838 (Va. Ct. App. 2018). On February 21,
2019, the Supreme Court of Virginia affirmed the decision of the Court of Appeals of
Virginia. Reyes v. Commonwealth, 823 S.E.2d 243 (Va. 2019). Reyes did not pursue a
petition for writ of habeas corpus in state court.? On June 2, 2020, the Court received the
present § 2254 Petition.

Il. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

To obtain federal habeas relief, at a minimum, a petitioner must demonstrate that
he is “in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty of 1996
(“AEDPA”) further circumscribes this Court’s authority to grant relief by way of a writ
of habeas corpus. Specifically, “[s]tate court factual determinations are presumed to be

correct and may be rebutted only by clear and convincing evidence.” Gray v. Branker,

 

2 North Carolina v. Alford, 400 U.S. 25 (1970).

3 Although Reyes seemingly suggests in his § 2254 Petition that he filed a state habeas petition
he did not. In his Response, Reyes essentially admits that he only pursued his federal § 2254
Petition and did not seek collateral review in the state courts. (ECF No. 16 at 5-6.) Reyes
attempts to blame the Lawrenceville Correctional Center for providing him with a form for filing
a federal § 2254 Petition as opposed to a state habeas petition as the reason he did not seek
collateral review in the state courts. (/d. at 2-6, 21.)

2
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 3 of 15 PagelD# 158

529 F.3d 220, 228 (4th Cir. 2008) (citing 28 U.S.C. § 2254(e)(1)). Additionally, under
28 U.S.C. § 2254(d), a federal court may not grant a writ of habeas corpus based on any
claim that was adjudicated on the merits in state court unless the adjudicated claim:
(1) resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme

Court of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The Supreme Court of the United States has emphasized that the
question “is not whether a federal court believes the state court’s determination was
incorrect but whether that determination was unreasonable—a substantially higher
threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor,
529 US. 362, 410 (2000)).
Ill. CLAIM ONE- TRIAL COURT ERROR

In Claim One, Reyes argues that “the trial court erred in denying the request of
Petitioner Reyes’s newly retained counsel . . . to continue the sentencing hearing.” (ECF
No. 1 at 11.) Reyes sought a continuance under Section 19.2-159.1 of the Virginia
Code,’ and the Court denied the motion. See Reyes v. Commonwealth, 823 S.E.2d 243,
246 (Va. 2019). The trial court’s perceived error provides no basis for federal habeas
corpus relief. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (citations omitted) (“[I]t is
not the province of a federal habeas court to reexamine state-court determinations on

state-law questions.”); see Sharpe v. Bell, 593 F.3d 372, 383 (4th Cir. 2010). Because

 

4 As explained in greater detail below, this code section covers circumstances where an indigent
defendant later retains new counsel.
3
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 4 of 15 PagelD# 159

Claim One challenges the Circuit Court’s ruling on whether to grant a continuance under
Virginia law, this claim states no basis for federal habeas relief. For this reason alone,
Claim One may be dismissed.

Moreover, Reyes raised Claim One in both the Court of Appeals of Virginia and in
the Supreme Court of Virginia, and this Court discerns no unreasonable determination of
law or fact in the Supreme Court of Virginia’s rejection of this claim. In addressing this
claim and finding it lacked merit, the Supreme Court of Virginia aptly explained as
follows:

Miguel Antonio Reyes pled guilty to a single charge of robbery, in
violation of Code § 18.2-58. After a hearing, the circuit court accepted the
plea and found Reyes guilty. It ordered a presentence report and set the case
for sentencing in May 2016.

At the May sentencing hearing, Roger G. Nord, Reyes’ court-
appointed counsel, moved for a continuance so that Reyes could be evaluated
for eligibility for the youthful offender program established by Code
§§ 19.2-311 through -316. The Commonwealth objected because the victim
was present at the hearing to provide victim impact testimony. The court
granted a continuance to July 15.

On July 14, Reyes filed a notice and motion through Charles J.
Swedish to substitute Swedish as counsel. Reyes asserted that his financial
condition had changed because his family had agreed to retain Swedish, so
he was no longer indigent. He also sought a continuance pursuant to Code
§ 19.2-159.1.[>] He repeated these assertions in a separate notice and motion
for continuance filed through Swedish the same day.

At the July 15 hearing, the Commonwealth objected to the
continuance, noting that the victim was present again in a second attempt to
provide impact testimony. The court then asked Swedish why he needed a

 

> Subsection (B) of the statute provides in relevant part that

[iJn the event the defendant undergoes a change of circumstances so that he is no
longer indigent, the defendant shall thereupon obtain private counsel and shall
forthwith advise the court of the change of circumstances. The court shall grant
reasonable continuance to allow counsel to be obtained and to prepare for trial.
When private counsel has been retained, appointed counsel shall forthwith be
relieved of further responsibility and compensated for his services, pro rata,
pursuant to § 19.2-163.
4
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 5 of 15 PagelD# 160

continuance. Swedish explained that Reyes’ family had approached him to
take over the case. The discussion then unfolded as follows:

MR. SWEDISH: .... At this late date I wouldn’t be
doing Mr. Reyes any justice at all if I were to step in merely to
do the sentencing today. So I’m making a motion to continue
based upon [Code § 19.2-159.1].

It basically is a change of financial circumstances. He
had court-appointed counsel before. I believe the Code section
says the [cJourt shall grant a reasonable continuance. That’s
what I’m asking for.

[Reyes] entered an Alford plea. It has also been
discussed he might want to withdraw that plea—

THE COURT: That’s so unlikely as to make it insufficient
cause to continue the matter.

MR. SWEDISH: I’m just telling Your Honor why I didn’t just
start filing things left and right. It wouldn’t be appropriate and
I’m not prepared for anything and J’m making the motion for
the continuance. If that is granted I would ask that my
appearance be entered. If not I suppose then the sentencing
goes forward today. But I’m basing it on the Code section that
says when there is a change of financial circumstances for
somebody who is represented by court-appointed counsel[,]
the [cJourt shall grant a reasonable continuance. Thank you.

THE COURT: This is to prepare for trial. That’s what 19.2-
159.1 means. Right, Mr. Swedish? It says trial.

MR. SWEDISH: It says trial and, you know, sometimes they
use that word “trial” to mean the day you enter a guilty plea.

THE COURT: I don’t think so. I think the legislators know
what trial means.

MR. SWEDISH: And like I said, there is a possibility he might
seek to withdraw his plea.

THE COURT: But if that’s the reason[,] I’m concerned about
granting a continuance in this. It’s just going to delay matters.
Because it’s one thing to delay for the [c]Jourt to address
something. I just don’t find any reasonable cause at this time[,]
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 6 of 15 PagelD# 161

having gone through what we’ve gone through[,] for the
withdrawal of a plea.

MR. SWEDISH: And all that I might add is that my client isn’t
going anywhere. He has been incarcerated for quite some time.

THE COURT: It’s a burden on the victims. I gave a first
continuance and this is going to be a second continuance.

MR. SWEDISH: I understand, Your Honor. That’s why I
didn’t try to force the issue but I brought it to the attention of
the [c]Jourt.

THE COURT: How much time do you need?

MR. SWEDISH: I would suggest your next sentencing date in
August.

THE COURT: When did the family come to believe that they
needed to bring in a lawyer?

MR. SWEDISH: They spoke to me about three weeks ago and
they did not [pay] until quite recently. And then I filed
immediately what I just filed, which was yesterday.

THE COURT: Why don’t I just allow you to file a motion to
reconsider before he is [transferred to] the Department of
Corrections?

MR. SWEDISH: That would be fine. The burden is [a] little
bit higher after sentencing.

THE COURT: I don’t think so. I’m pretty sure the burden is
the same because we (inaudible) on sentencing.

MR. SWEDISH: I understand that and I appreciate Your
Honor leaving that option open. I understand [this is] last
minute and that’s why [I alerted the [cJourt and the
Commonwealth immediately upon doing this instead of just
coming in this moming trying to do this. It’s tough and that’s
why I didn’t want to just start filing things left and right. It
would just not be appropriate and I’m not prepared.

6
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 7 of 15 PagelD# 162

If that’s the case and we go forward today then Mr. Nord will
be doing the sentencing and whatever happens, happens
subsequent to today.

THE COURT: Given the Commonwealth’s objection[,] the
motion to continue is denied. I will certainly allow Mr.
Swedish to represent the defendant along with Mr. Nord if he
wishes to.

MR. SWEDISH: Well, I have to be in another jurisdiction
today later on. But I’m leaving it up to Mr. Nord. He is quite
prepared for the sentencing.

THE COURT: Thank you. So Mr. Nord is here. You can
enter your appearance in the case. I would never prevent that
from occurring but the motion for continuance is denied. If
you want to enter your appearance in this case because I’m not
doing a substitution at this time.

MR. SWEDISH: I’m withdrawing that for the moment.
THE COURT: Thank you, Mr. Swedish.

The hearing thereafter proceeded with Nord representing Reyes. The circuit
court later entered a final order sentencing Reyes to a term of 45 years’
incarceration with all but 18 years suspended.

Reyes appealed to the Court of Appeals asserting that the circuit court
erred by denying his request for a continuance under Code § 19.2-159.1[9]
The Court of Appeals ruled that he was required to demonstrate exceptional
circumstances to obtain a last-minute continuance but that he had failed to
do so. Accordingly, it concluded that the circuit court did not abuse its
discretion by denying his motion and affirmed the judgment. Reyes v.
Commonwealth, 68 Va. App. 379, 387-89, 808 S.E.2d 838 (2018).

We awarded Reyes this appeal.

 

6 Reyes also asserted that the circuit court violated his Sixth Amendment right to
counsel. The Court of Appeals noted that he had not made that argument to the
circuit court. It ruled that the issue had not been preserved for appeal under Rule
5A:18 and declined to consider it. Reyes v. Commonwealth, 68 Va. App. 379, 390,
808 S.E.2d 838 (2018). We refused Reyes’ assignment of error challenging that
ruling.

7
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 8 of 15 PagelD# 163

Il. ANALYSIS

It is well-settled that a ruling on a motion for continuance will be
reversed “only upon a showing of abuse of discretion and resulting prejudice
to the movant.” Ortiz v. Commonwealth, 276 Va. 705, 723, 667 S.E.2d 751
(2008) (internal quotation marks omitted).

“The abuse of discretion standard draws a line—or rather, demarcates
a region—between the unsupportable and the merely mistaken, between the
legal error. . . that a reviewing court may always correct, and the simple
disagreement that, on this standard, it may not.” Lawlor v. Commonwealth,
285 Va. 187, 213, 738 S.E.2d 847 (2013) (quoting Evans v. Eaton Corp. Long
Term Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008)) (internal alterations
and quotation marks omitted). While there are three familiar, principal ways
in which a court may abuse its discretion,[’] it “also abuses its discretion if it
inaccurately ascertains the outermost limits of the range of choice available
to it.” Lambert v. Sea Oats Condo. Ass’n, Inc., 293 Va. 245, 253, 798 S.E.2d
177 (2017) (internal alteration and quotation marks omitted). A statute may
circumscribe a court’s range of choice. Jd. Thus, to determine whether the
circuit court abused its discretion by denying Reyes’ motion, we must first
ascertain the meaning and effect of Code § 19.2-159.1.

Subsection (B) of the statute provides that

[a] statement and oath of [an indigent] defendant shall be filed
with the papers in the case, and shall follow and be in effect at
all stages of the proceedings against him without further oath.
In the event the defendant undergoes a change of
circumstances so that he is no longer indigent, the defendant
shall thereupon obtain private counsel and shall forthwith
advise the court of the change of circumstances. The court
shall grant reasonable continuance to allow counsel to be
obtained and to prepare for trial. When private counsel has
been retained, appointed counsel shall forthwith be relieved of
further responsibility and compensated for his services, pro
rata, pursuant to [Code] § 19.2—-163.

The General Assembly’s intention in enacting this provision is clear and
unambiguous. It intended to minimize taxpayers’ responsibility for paying
the costs of court-appointed counsel for criminal defendants who can afford

 

’ The three ways occur “when a relevant factor that should have been given
significant weight is not considered; when an irrelevant or improper factor is
considered and given significant weight; and when all proper factors, and no
improper ones, are considered, but the court, in weighing those factors, commits a
clear error of judgment.” Lawlor, 285 Va. at 213, 738 S.E.2d 847 (quoting
Landrum v. Chippenham & Johnston—Willis Hosps., Inc., 282 Va. 346, 352, 717
S.E.2d 134 (2011)) (internal quotation marks omitted).
8
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 9 of 15 PagelD# 164

to pay for counsel themselves. To this end, the statute requires that a
defendant who was indigent when a criminal proceeding began but who
ceases to be indigent while it is ongoing must notify the trial court
“forthwith.” The statute then requires the court to “grant reasonable
continuance to allow counsel to be obtained and to prepare for trial.” Once
private counsel has been obtained, the court must discharge the attorney
initially appointed at public expense. Thus, when a once-indigent criminal
defendant experiences a genuine change of financial circumstances and
ceases to be indigent, the General Assembly has left trial courts with almost
no range of choice at all. The only decision the legislature has left to a court’s
discretion is what continuance, if any, is reasonable.

However, the court’s obligation to grant reasonable continuance does
not confer a new, statutory right for a criminal defendant. He or she is not
the intended beneficiary of the statute; the taxpayers are, a point Reyes
acknowledged in oral argument before us. Accordingly, its continuance
provision serves only to protect the defendant’s existing rights,[°] and that
purpose of the statute it merely incidental to the primary, fiscal one.

Because Code § 19.2-159.1 requires a defendant who ceases to be
indigent to obtain private counsel at his or her own expense whenever the
indigence ends, the General Assembly provided for a continuance to allow
the defendant time to choose a new attorney and time for that new attorney
to prepare to provide effective assistance. But a court’s deviation from the
legislature’s prescribed course of conduct does not violate any independent
right for which the defendant is entitled to an independent remedy. A
violation of the defendant’s rights occurs only if the underlying Sixth
Amendment protections are infringed.

In this case, Reyes did not assert below that a new ability to retain
private counsel entitled him to substitute counsel of his choice under the
Sixth Amendment. He asserted only that Code § 19.2—159.1 required him to
obtain private counsel, which he had done, and that he was therefore entitled
under the statute to a continuance. He argues that because the statute uses

 

8 The Sixth Amendment guarantees defendants facing the possibility of
incarceration the right to counsel “at all critical stages of the criminal process.”
Marshall v. Rodgers, 569 U.S. 58, 63, 133 S. Ct. 1446, 185 L.Ed.2d 540 (2013).
The right to counsel includes “the right of a defendant who does not require
appointed counsel to choose who will represent him.” United States v. Gonzalez-
Lopez, 548 U.S. 140, 144, 126 S. Ct. 2557, 165 L.Ed.2d 409 (2006). The right to
counsel also means “the right to the effective assistance of counsel,” Buck v. Davis,
— US. , 137 S. Ct. 759, 775, 197 L.Ed.2d 1 (2017), and preparation will
often be a prerequisite to effective assistance. See Chambers v. Maroney, 399 US.
42, 53-54, 90 S. Ct. 1975, 26 L.Ed.2d 419 (1970). The General Assembly wrote
the statute intending to avoid violating these rights, and we have an obligation to
construe it that way. L.F. v. Breit, 285 Va. 163, 180, 736 S.E.2d 711 (2013).
9

 
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 10 of 15 PagelD# 165

the word “shall,” the circuit court was required grant him one and that its
failure to do so is reversible error. We disagree.

As we recently explained in Rickman v. Commonwealth, 294 Va. 531,
537, 808 S.E.2d 395 (2017), “shall” always connotes a legislative command.
However, the legislature does not always specify the consequences of
disobedience. Jd. at 538, 808 S.E.2d 395. Where the statute includes no
specific consequence, it is merely directory. That does not mean that the
legislature intended it to be ignored. It does mean that the legislature left to
the court the decision of how to remedy a violation. Jd. When a court does
so, it should undertake a “commonsense balancing” of the harm resulting
from the violation. Jd. at 541, 808 S.E.2d 395.

But “the existence of a right is the first, necessary step . . . toward
obtaining a remedy.” Jd. at 536, 808 S.E.2d 395. Code § 19.2-159.1 confers
no rights on defendants, so they are entitled to no remedy under the statute if
a court declines to substitute counsel and grant a continuance for him or her
to prepare. The defendant is harmed only if his or her constitutional rights
are violated, and that determination is evaluated according to familiar Sixth
Amendment precedents—if the defendant appropriately invokes them at the
proper time. Reyes did not.

Reyes, 823 S.E.2d 245-49 (alterations, except for footnote numbers, in original). The
Supreme Court of Virginia then concluded that there was no error and affirmed. See id.
at 249. The Court discerns no unreasonable application of the law and no unreasonable
determination of the facts by the Supreme Court of Virginia in the dismissal of Claim
One. See 28 U.S.C. § 2254(d)(1){2).

Reyes simply argues that it was error for the trial court to deny the continuance.
Reyes fails to identify any error of clearly established federal law in the Supreme Court
of Virginia’s decision that the circuit court was within its discretion to refuse to continue
his sentencing. Accordingly, Claim One will be dismissed.

IV. CLAIM TWO- EXHAUSTION AND PROCEDURAL DEFAULT
A. Applicable Law

Before a state prisoner can bring a § 2254 petition in federal district court, the

prisoner must first have “exhausted the remedies available in the courts of the State.”
10
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 11 of 15 PagelD# 166

28 U.S.C. § 2254(b)(1)(A). State exhaustion “is rooted in considerations of federal-state
comity,” and in congressional determination via federal habeas laws “that exhaustion of
adequate state remedies will ‘best serve the policies of federalism.”” Slavek v. Hinkle,
359 F. Supp. 2d 473, 479 (E.D. Va. 2005) (quoting Preiser v. Rodriguez, 411 U.S. 475,
491-92 & n. 10 (1973)). The purpose of exhaustion is “to give the State an initial
opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.”
Picard v. Connor, 404 U.S. 270, 275 (1971) (internal quotation marks omitted).
Exhaustion has two aspects. First, a petitioner must utilize all available state remedies
before he can apply for federal habeas relief. See O'Sullivan v. Boerckel, 526 U.S. 838,
844-48 (1999). As to whether a petitioner has used all available state remedies, the
statute notes that a habeas petitioner “shall not be deemed to have exhausted the remedies
available in the courts of the State . . . if he has the right under the law of the State to
raise, by any available procedure, the question presented.” 28 U.S.C. § 2254(c).

The second aspect of exhaustion requires a petitioner to have offered the state
courts an adequate opportunity to address the constitutional claims advanced on federal
habeas. “To provide the State with the necessary ‘opportunity,’ the prisoner must “fairly
present’ his claim in each appropriate state court (including a state supreme court with
powers of discretionary review), thereby alerting that court to the federal nature of the
claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 US.
364, 365-66 (1995)). Fair presentation demands that “both the operative facts and the
controlling legal ptinciples” must be presented to the state court. Longworth v. Ozmint,

377 F.3d 437, 448 (4th Cir. 2004) (quoting Baker v. Corcoran, 220 F.3d 276, 289 (4th

11
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 12 of 15 PagelD# 167

Cir. 2000)). The burden of proving that a claim has been exhausted in accordance with a
“state’s chosen procedural scheme” lies with the petitioner. Mallory v. Smith, 27 F.3d
991, 994-95 (4th Cir. 1994).

“A distinct but related limit on the scope of federal habeas review is the doctrine
of procedural default.” Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). This
doctrine provides that “[i]f a state court clearly and expressly bases its dismissal of a
habeas petitioner’s claim on a state procedural rule, and that procedural rule provides an
independent and adequate ground for the dismissal, the habeas petitioner has procedurally
defaulted his federal habeas claim.” Jd. (citing Coleman v. Thompson, 501 U.S. 722,
731-32 (1991)). A federal habeas petitioner also procedurally defaults claims when the
“petitioner fails to exhaust available state remedies and ‘the court to which the petitioner
would be required to present his claims in order to meet the exhaustion requirement
would now find the claims procedurally barred.’” Jd. (quoting Coleman, 501 U.S. at 735
n. 1).? The burden of pleading and proving that a claim is procedurally defaulted rests
with the state. Jones v. Sussex I State Prison, 591 F.3d 707, 716 (4th Cir. 2010) (citing
cases). Absent a showing of “cause for the default and actual prejudice as a result of the
alleged violation of federal law,” or a showing that “failure to consider the claims will
result in a fundamental miscarriage of justice,” this Court cannot review the merits of a
defaulted claim. Coleman, 501 U.S. at 750; see Harris v. Reed, 489 U.S. 255, 262

(1989).

 

° Under these circumstances, even though the claim has not been fairly presented to the Supreme
Court of Virginia, the exhaustion requirement is “technically met.” Hedrick v. True, 443 F.3d 342,
364 (4th Cir. 2006) (citing Gray v. Netherland, 518 U.S. 152, 161-62 (1996)).

12
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 13 of 15 PagelD# 168

In Virginia, to exhaust state remedies, a “petitioner must present the same factual
and legal claims raised in the instant petition to the Supreme Court of Virginia either by
way of (i) a direct appeal, (ii) a state habeas corpus petition, or (iii) an appeal from a
circuit court's denial of a state habeas petition.” Sparrow v. Dir., Dep’t of Corr., 439 F.
Supp. 2d 584, 587 (E.D. Va. 2006); see also Va. Code Ann. § 8.01-654(A)(1) (2021).

In Claim Two, Reyes argues that he received the ineffective assistance of counsel.
It is not entirely clear whether Reyes faults counsel with respect to his guilty plea or
sentencing or both. Reyes contends that:

On October 7, 2016, Mr. Nord, [Reyes’s] attorney appeared before
Judge Tran, court admitted that his motion raise[d] some concerns by the
courts. Mr. Nord acknowledged that his investigation was inadequate and
prevented him from pursuing a vigorous defense for [his] client. Mr. Nord
explained, well his client told him, he was at other places, his attorney claims
he could not verify his whereabouts, Reyes maintained his innocence, his
attorney could not trace any other witnesses and he had no staff investigator.
Explaining his failings as court-appointed counsel. Mr. Nord conceded that
his representation may qualify as ineffective assistance of counsel. Mr. Nord
was instructed to handle all motions, petitions and continuance[s]. Nord told
the judge he did know if he would assist Reyes. Reyes appeal for new
representation. However, the Court of Appeals did not conduct a plain
language analysis. The Court of Appeals to find that the trial court erred in
denying the continuance.

(ECF No. 1 at 13-14; see also ECF No. 1-1, at 2-5; ECF No. 16 at 11-12, 18-19.)
Respondent argues that this claim is both exhausted and defaulted because Reyes could
have raised, but failed to raise, this claim in a state habeas petition, and now it would be
barred under the Virginia statute of limitations. (ECF No. 14 at 4-5.) However,
Respondent fails to adequately address the implications of Martinez v. Ryan, 566 U.S. 1
(2012). In Martinez, the United States Supreme Court explained that ineffective

assistance of counsel or the lack of counsel “‘at initial-review collateral proceedings may

13
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 14 of 15 PagelD# 169

establish cause for a prisoner’s procedural default of a claim of ineffective assistance at
trial.” Jd. at 9. Respondent contends that Martinez “does not provide a means for
petitioner to overcome his default” because it “provides that a state prisoner in certain
circumstances may .. . overcome a state procedural default of an ineffective [assistance
of] trial counsel claim if his claim is substantial. He fails to make this showing for the
reasons stated in response to claim 1.” (ECF No. 14 at 5.)

The Court fails to discern from this terse argument why Reyes’s claim of
ineffective assistance of counsel is not “substantial.” Respondent did not provide any
Sixth Amendment ineffective assistance of counsel argument with respect to Claim One.
Rather, Respondent expressly argued that the state courts decisions were “grounded in
state law.” (ECF No. 14 at 13, 16.) Moreover, it appears that Reyes’s claim may
encompass more than just counsel’s actions with respect to the continuance that the
Circuit Court denied on July 15, 2016, as he specifically cites October 7, 2016. (ECF
No. | at 13.) Thus, the Court declines to find Claim Two exhausted and defaulted and
barred from review here. Accordingly, the Motion to Dismiss will be denied without
prejudice with respect to Claim Two.

Vv. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 12) will be
granted with respect to Claim One and denied without prejudice with respect to Claim
Two. Claim One will be dismissed. Respondent will be directed, within thirty (30) days
of the date of entry hereof, to file a further response that may raise any procedural

defenses but must also address the merits of Claim Two.

14
Case 3:20-cv-00388-HEH-RCY Document 19 Filed 04/22/21 Page 15 of 15 PagelD# 170

An appropriate Order shall accompany this Memorandum Opinion.

HENRY E. HUDSON
SENIOR UNITED STATES DISTRICT JUDGE

Date: Rer:| 22,2021
Richmond, Virginia

LS
